— In a medical malpractice action, plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County (Lerner, J.), dated August 24, 1982, as dismissed their complaint against defendant Profy for lack of jurisdiction over said defendant. Judgment affirmed, insofar as appealed from, without costs or disbursements. (See Chalk v Catholic Med. Center of Brooklyn & Queens, 58 AD2d 822; Glickman v Horowitz, 66 AD2d 814.) Mollen, P. J., Weinstein, Brown and Rubin, JJ., concur.